Citation Nr: 0330189	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  98-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to an increased rating for hypertension.


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ensure that the veteran's medical 
records from the VAMC in San Jan, Puerto 
Rico for any treatment for sinusitis, 
headaches, and hypertension during the 
period of June 1991 to the present.  
Request hospital summaries, emergency 
room treatment records, outpatient 
treatment records, and complete clinical 
records.

2.  Ensure that the records from each 
health care provider the appellant 
identifies are of record.  

3.  Ensure that hospital summaries, 
emergency treatment records, outpatient 
treatment records, and complete clinical 
records from Dr. Octavio A. Ramirez-Lugo, 
#923 Carmen Hernandez, Urb. El 
Comandante, Rio Piedras, Puerto Rico   
00924; Dr. Hector S. Miranda-Delgado, 
Hospital San Francisco, 371 De Diego 
Ave., Rio Piedras, Puerto Rico   00923, 
during the period of June 1991 to the 
present.  

4.  When the above development has been 
completed, make arrangements with the 
appropriate VAMC for the veteran to be 
afforded examinations to determine the 
nature and extent of his sinusitis, 
migraine headaches, and hypertension.  
Send the claims folder to the examiners 
for review.  The examiners should address 
the following matters:

5.  Summarize the medical history of the 
veteran's sinusitis, migraine headaches, 
and hypertension, including the onset and 
courses of these diseases.

6.  Describe any and all current symptoms 
of sinusitis, migraine headaches, and 
hypertension.

7.  Complete any diagnostic and clinical 
tests required and provide diagnoses for 
all symptoms of sinusitis, migraine 
headaches, and hypertension identified.

8.  Concerning the hypertension:

Provide an opinion as to whether the 
veteran's headaches, chest pain, and 
shortness of breath are part of his 
service-connected hypertension, rather 
than symptoms of sinusitis or migraine 
headaches.

9.  Provide an opinion as to how well-
controlled the veteran's hypertension is 
with his prescribed medications.

10.  Concerning the sinusitis and 
migraine headaches, provide an opinion as 
to the date of onset and etiology for any 
symptoms of sinusitis and migraine 
headaches, as opposed to the service-
connected hypertension.

11.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





